                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE


 UNITED STATES OF AMERICA                      )
                                               )               No. 3:18-CR-00172
 v.                                            )
                                               )               Hon. Katherine A. Crytzer, USDJ
 MICHAEL A. LaPAGLIA, M.D.                     )               Hon. Debra C. Poplin, USMJ


           OBJECTIONS OF THE DEFENDANT MICHAEL A. LaPAGLIA, M.D.
             TO THE REPORT AND RECOMMENDATIONS CONCERNING
                  MODIFICATION OF CONDITIONS OF RELEASE

        The Defendant MICHAEL A. LaPAGLIA, M.D. (“Dr. LaPaglia”), by undersigned

 counsel, respectfully submits these Objections to the Report and Recommendations [RE 45]

 (“R&R”) recommending modification of conditions



        Proceedings before Magistrate Judge Poplin concerning Dr. LaPaglia’s conditions of

 release began with a Petition and Order [RE 35]. After hearing oral testimony and receiving

 documentary evidence, Magistrate Judge Poplin issued the R&R [RE 45] now under

 consideration by this Honorable Court. This Court extended the deadline [RE 47] for objections

 to the R&R. The parties have filed sentencing memoranda. [RE 49 and 51].


                                            II. Objections


        The Defendant states the following objections to the R&R:


        1. The magistrate judge erred to the extent that she relied on the testimony of a Federal

 Bureau of Investigation special agent concerning a report given by a complaining home visit

 patient of Dr. LaPaglia. There was no direct evidence from the complaining patient concerning

 the treatment of her, or the result of the treatment, no expert evidence to establish the standard of



Case 3:18-cr-00172-KAC-DCP Document 55 Filed 03/26/21 Page 1 of 3 PageID #: 263
 care that applied to the home visit, no expert evidence to establish a breach of any standard of

 care, and no evidence to establish that Dr. LaPaglia caused injury or harm. Nothing showed any

 unlawful conduct, or even a breach of an existing medical professional standard of care, in

 failing to use gloves or a mask, in failing to have a functional thermometer on the occasion, or in

 dispensing pills (not containing a controlled substance, in the absence of a Drug Enforcement

 Administration number) from a wholesale-sized container, as opposed to a retail-sized container.

 Whatever the quality of the hygiene practice during this home visit, which is in itself a subject

 for only expert assessment, it was error to have used any assumed hygienic shortcomings to

 reach the conclusions in the R&R.


        2. Dr. LaPaglia further objects to the use of this report of a home visit patient’s

 complaint as support for the findings and recommendations in the R&R, or the basis that the

 Petition by which this proceeding was commenced provided no notice of issues arising out of the

 complained-of home visit.


        3. Dr. LaPaglia objects to the R&R to the extent that the R&R would effectively bar him

 from the private practice of medicine by requiring home confinement.


        4. Dr. LaPaglia objects to the R&R to the extent that it ignores the compassion and social

 concern that Dr. LaPaglia has shown in his care and treatment of patients in residential recovery

 programs.


        5. Dr. LaPaglia objects to the R&R to the extent that it usurps the authority of the

 Tennessee agencies responsible for supervision of the licensure and adherence to professional

 standards of licensed Tennessee physicians.




                                                  2

Case 3:18-cr-00172-KAC-DCP Document 55 Filed 03/26/21 Page 2 of 3 PageID #: 264
                                                Respectfully submitted,



                                                s/ Francis L. Lloyd, Jr.
                                                LAW OFFICE OF FRANCIS L. LLOYD, JR.
                                                9111 Cross Park Drive, Suite D-200
                                                Knoxville, TN 37923
                                                tel: (865) 470-4077
                                                E-Mail: FLLloydJr@gmail.com
                                                  Counsel for Michael A. LaPaglia, M.D,


                                          CERTIFICATE OF SERVICE
                  I hereby certify that a copy of this document was filed electronically. Notice of
 this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
 on the electronic filing receipt. All other parties will be served by regular U.S. Mail. Parties may
 access this filing through the Court’s electronic filing system.

                                                s/ Francis L. Lloyd, Jr.




                                                   3

Case 3:18-cr-00172-KAC-DCP Document 55 Filed 03/26/21 Page 3 of 3 PageID #: 265
